PER CURIAM.
In an action formerly cognizable at law the defendants seek review by interlocutory appeal of the trial court’s order denying their motion to dismiss plaintiff’s complaint. We dismiss the appeal because it does not qualify as an interlocutory appeal under Fla.App. Rule 4.2. Neither may we treat the appeal as a petition for writ of certiorari because interlocutory orders in cases previously cognizable at law are reviewable by certiorari only when it clearly appears there is no full, adequate and complete remedy available by appeal after final judgment. Johnson v. General Motors Corp., 350 So.2d 1119 (Fla. 4th DCA, opinion filed October 18, 1977).
APPEAL DISMISSED.
ALDERMAN, C. J., and CROSS and LETTS, JJ., concur.